DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-16 and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of independent claim 1 in the instant application is that the prior art of record neither anticipates nor renders obvious applicant’s inventive concept regarding “a first selection stage, coupled to the multi-lane interface, the first selection stage being configured to select M of the N lanes as M clock lanes according to one or more first clock select signals; and a second selection stage, disposed between the first selection stage and the N sampling circuits, the second selection stage being configured to receive the M signals on the M clock lanes, and distribute one of the M signals to one or more of the N sampling circuits according to a second clock select signal different from the one or more first clock select signals”. The closest prior art of record teaches selecting a clock signal from among delayed bit clocks using two stage selection circuitry and using them to clock in data on selected lanes (see Shui figure 6). However, the prior art does not specifically teach or suggest a two level selection circuit where the first level selects a subset of lanes (M) as potential clock lanes and the second level selection circuit selects from among the M lanes to provide a clock to the sampling circuits of the N-M lanes as required by claim 1.
The primary reason for allowance of independent claim 13 in the instant application is that the prior art of record neither anticipates nor renders obvious applicant’s inventive concept regarding “a first selection stage, coupled to the multi-lane interface, the first selection stage being configured to select the M lanes as the M clock lanes and - 16 -output the M clock signals on the M clock lanes, and a second selection stage, disposed between the first selection stage and the N sampling circuits, the second selection stage being configured to receive the M signals on the M clock lanes, 

The primary reason for allowance of independent claims 21 and 22 in the instant application is that the prior art of record neither anticipates nor renders obvious applicant’s inventive concept regarding “wherein the lane selection circuit is configured to couple one of the (N-M) lanes to one of the (N-M) sampling circuits according to a data select signal; the integrated circuit further comprises: a control circuit, coupled to the lane selection circuit, the control circuit being configured to generate the data select signal according to a lane identifier of the one of 45the (N-M) lanes, and the data select signal has a signal value mapping to the lane identifier of the one of the (N-M) lanes.” as required by dependent claims 21 and 22, in combination with the other claimed limitations (emphasis added). The prior art of record teaches selecting a clock lane from among multiple lanes (Chiueh Fig 1 element 102). However the prior art of record does not teach selecting which data lanes are connected to which flip-flops (sampling circuits) as required by claims 21 and 22.

Because claims 2-5, 7-12, 14-16, and 14-20 depend directly or indirectly on independent claims 1 and 13, they are considered allowable for at least the same reasons noted above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T MODO whose telephone number is (571)270-7129.  The examiner can normally be reached on M-TH, 8AM-6PM, F 4 hours ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571)270-10230-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONALD T. MODO/
Examiner
Art Unit 2181

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181